Citation Nr: 1008379	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a 
broken fourth finger on the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1996 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for the 
residuals of a broken fourth finger on his right hand.  He 
contends that he has a fourth finger disability which was 
caused by his active service.

The issue was remanded in September 2009 for a VA examination 
to determine if the Veteran had a right fourth finger 
disability, and, if so, whether the disability was related to 
his active service.  The examiner stated that the Veteran did 
not have "much disability from his fourth finger."  
However, this statement implies that there is some 
disability.  Because the examiner found some level of 
disability present, an opinion is required as to whether any 
level of disability present is related to the Veteran's 
service.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held "that a remand by . . . the Board 
confers on the Veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The September 2009 
remand order stated "[s]chedule the Veteran for a VA 
examination . . . [i]f a current disorder of the right 4th 
finger exists the examiner is asked to determine the nature 
and etiology of any disorder diagnosed. . .  Based on 
findings . . . the examiner is asked to render an opinion as 
to whether it is at least as likely as not that a disorder of 
the Veteran's right 4th finger is medically related to his 
service."  The examiner stated that he was not able to 
determine if the Veteran's disability was related to service 
without viewing x-rays from service.  However, it is clear 
that there is other relevant evidence contained in the record 
on which an opinion can be based.  Thus, the Board finds that 
this opinion is not in substantial compliance with the 
Board's remand order, and the Board must remand the claim for 
a new examination and opinion.  Id.  

Upon remand, the Veteran should be provided with an 
appropriate examination before a new examiner who should 
provide an opinion as to whether a fourth finger disability 
exists, and if so, whether it is related to the Veteran's 
service based on the available documents including the 
Veteran's complaints, the notations of treatment for the 
right fourth finger in the Veteran's service records, and the 
current condition of the Veteran's finger.  The examiner 
should also indicate whether any disability in the Veteran's 
fourth finger was caused or aggravated by the Veteran's 
service-connected right fifth finger disability.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate examination before a new 
examiner to determine the nature, extent, 
and severity of his right fourth finger 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.   
 
The examiner should opine as to whether it 
is as likely as not that the Veteran's 
disability is related to his active 
service or to his service-connected 
disabilities, including his service-
connected right fifth finger disability.  
All indicated tests and studies should be 
conducted.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report. 
 
2.  To help avoid a future remand, the 
RO/AMC must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is completed in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268. 
 
3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


